Title: To James Madison from Samuel Fulton, 20 April 1810
From: Fulton, Samuel
To: Madison, James


Sir,
West Florida, Baton Rouge 20 Apl 1810
On my quittal of the Service in the year Eighteen hundred and three I had the Honour of addressing you on the Subject of my quitting a foreign Service, and offring it to my Native Country. Some Short time after I had the Honour of receiving from you an answer Informing me that nothing Could be Done at that moment nor untill a new organization would take place. About five years past I became a Spanish Subject and have [done] evry thing in my power to merit the Confidence of the Government as I would wish to do under what ever Government I may recide; I have organized the Millitia of the Provence over whom I act, as Adgt. Gnl. and Commandt. of their Cavelry. Some of your Generals have assured me that they have never Seen Millitia under better Subordination in any part of the United States.
Seeing the unhappy Situation of old Spa⟨in I⟩ have But Little hopes that She can hold out much Longer against the Colossal power of Bonaparte, Should She fall we must of Course Change our Masters here; the Choise would be General, in favour of the Government over which you have the Hono⟨ur⟩ to Preside. Should the President & Congress jud⟨ge⟩ Wright to take possession of this Detatch provin⟨ce⟩ I will make to reclaime of you that friendship and Service which you so Generously offerd me when I had the pleasure of seeing you in Phillidelphia In the year 1795, But not at the Expence of an ancient Veteran.

Possibly my Knowledge of the Local Situation of this Country; the Charecters & Manners & Languages of the people might render my Services usefull to the Government. I have the Honour to remain your Very obedt. Servt
S. Fulton
